DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1 and 7 based on the Response filed on 10/25/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2-3, 5 and 11-20 are cancelled. Claims 1, 4, 6-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LI JUN et al. (CN101750809) as IDS provided in view of Kim et al. (US 20160365048).

    PNG
    media_image1.png
    547
    1252
    media_image1.png
    Greyscale

Regard to claim 1, LI JUN et al. disclose a liquid crystal display device, comprising 
a plurality of scan lines 611-1, 611-2, 611-3, 611-4..., 
a plurality of data lines 621-1 and 621-2 perpendicular to the scan lines, and 
a plurality of sub-pixels [a pixel P3 and a pixel P4] defined by the scan lines and the data lines, 

each of the sub-pixels comprises a thin film transistor 630, 
the thin film transistor comprises a gate 61, a source 62, and a drain 63, 
the gate 61 is correspondingly connected to one of the scan lines 611-1, 611-2, 611-3, 611-4..., 
each of the data lines comprises two extending portions corresponding to two respective corresponding ones of the thin film transistors [multiple sets of data lines 621-1 and 621-2 may be connected to the data line driving integrated circuits respectively as Fig. 6 shown], 
each of the two extending portions are configured to form two branches of the source of the corresponding thin film transistor as Fig. 7 shown, 
an end of each drain faces an opening defined by the two branches of the corresponding thin film transistors as Fig. 7 shown, and 
the openings defined by the branches of the thin film transistors 630 open toward a same direction as Fig. 7 shown, 
wherein 
each data line is divided into two data lines [multiple sets of data lines 621-1 and 621-2 may be connected to the data line driving integrated circuits respectively as Fig. 6 shown] when entering a display region, the sub-pixels in a same column are connected to a same data line, 
the two branches of each thin film transistor 630 of all the sub-pixels in the same column are disposed on a same side of the same data line as Fig. 6 shown, and 
an overlapping area of the source/drain with respect to each thin film transistor 630 of the adjacent sub-pixels is substantially same; therefore, It would have been an obvious matter of choice to “an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels is substantially same”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels is substantially same.  

    PNG
    media_image2.png
    551
    897
    media_image2.png
    Greyscale

Kim et al. teach a liquid crystal display device, wherein an overlapping area of the source/drain [a source 261 and a drain 260] with respect to an active layer [a first semiconductor layer 240] of each thin film transistor of the adjacent sub-pixels PX11/PX12/PX21/PX22 is substantially same.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as LI JUN et al. disclosed with an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels being substantially same for providing a pair of adjacent pixel units receive the same data signal with a particular polarity and a particular level and have different kickback voltages [0106], [0108] as Kim et al. taught.

Regard to claim 4, LI JUN et al. disclose the liquid crystal display device, wherein the adjacent sub-pixels are connected to different scan lines.  

Regard to claim 6, LI JUN et al. disclose the liquid crystal display device, wherein the two extending portions of the data line 621-1 and 621-2 have a symmetrical structure based on a symmetry axis, and the symmetry axis is parallel to the scan lines.  

a gate insulating layer 230 and 
an active layer [first semiconductor layer 240] laminated above the gate, 
a planarization layer [a color filter CF and a protective layer 262] covering the active layer, the source, and the drain, and 
an upper electrode [a pixel electrode PE1] disposed on the planarization layer, 
wherein the sub-pixel further comprises 
a lower electrode 260, and 
a portion of the drain is electrically connected to the lower electrode.  

2.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI JUN et al. (CN101750809) as IDS provided in view of Kim et al. (US 20160365048) as applied to claims 1 and 7 in further view of Hsu et al. (US 20170358270).
LI JUN et al. fail to disclose the combinations of claims 8-10.

    PNG
    media_image3.png
    378
    681
    media_image3.png
    Greyscale

Regard to claims 7 and 16, Hsu et al. teach the liquid crystal display device, wherein the thin film transistor further comprises 
a gate insulating layer 380 and 
an active layer 271d laminated above the gate, 
a planarization layer 290 covering the active layer, the source 271b, and the drain 271a, and 
an upper electrode [a common electrode 273] disposed on the planarization layer, 
wherein the sub-pixel further comprises 
a lower electrode [a pixel electrode 272], and 
a part of the drain 271a is electrically connected to the lower electrode 272.  
a common electrode 273 has multiple slits 273s] and is disposed corresponding to the lower electrode to form a fringe field switching electrode structure.  

Regard to claim 9, Hsu et al. teach the liquid crystal display device further comprising 
a color filter substrate 220/230/230a/242/250, 
a liquid crystal layer 260, and 
a first alignment film positioned between the upper electrode and the liquid crystal layer [0050].  

Regard to claim 10, Hsu et al. teach the liquid crystal display device, wherein the sub- pixels comprise red sub-pixels, green sub-pixels, and blue sub-pixels [0053], or  the plurality of sub-pixels comprise red sub-pixels, green sub-pixels, blue sub-pixels, and white sub-pixels.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kim et al. disclosed with the combinations of claims 8-10 for providing better transmittance or contrast ratio [0004] as Hsu taught.

Claims 1, 4 & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI JUN et al. (CN101750809) as IDS provided in view of Sato et al. (US 20120050150).

    PNG
    media_image4.png
    468
    1072
    media_image4.png
    Greyscale

Regard to claim 1, LI JUN et al. disclose a liquid crystal display device, comprising 
a plurality of scan lines 611-1, 611-2, 611-3, 611-4..., 
a plurality of data lines 621-1 and 621-2 perpendicular to the scan lines, and 
a plurality of sub-pixels [a pixel P3 and a pixel P4] defined by the scan lines and the data lines, 
wherein 
each of the sub-pixels comprises a thin film transistor 630, 
the thin film transistor comprises a gate 61, a source 62, and a drain 63, 
the gate 61 is correspondingly connected to one of the scan lines 611-1, 611-2, 611-3, 611-4..., 
each of the data lines comprises two extending portions corresponding to two respective corresponding ones of the thin film transistors [multiple sets of data lines 621-1 and 621-2 may be connected to the data line driving integrated circuits respectively as Fig. 6 shown], 
each of the two extending portions are configured to form two branches of the source of the corresponding thin film transistor as Fig. 7 shown, 
an end of each drain faces an opening defined by the two branches of the corresponding thin film transistors as Fig. 7 shown, and 
the openings defined by the branches of the thin film transistors 630 open toward a same direction as Fig. 7 shown, 
wherein 
each data line is divided into two data lines [multiple sets of data lines 621-1 and 621-2 may be connected to the data line driving integrated circuits respectively as Fig. 6 shown] when entering a display region, the sub-pixels in a same column are connected to a same data line, 
the two branches of each thin film transistor 630 of all the sub-pixels in the same column are disposed on a same side of the same data line as Fig. 6 shown, and 
an overlapping area of the source/drain with respect to each thin film transistor 630 of the adjacent sub-pixels is substantially same; therefore, It would have been an obvious matter of choice to “an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels is substantially same”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as 

LI JUN et al. fail to disclose a liquid crystal display device, wherein an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels is substantially same.  

    PNG
    media_image5.png
    548
    1286
    media_image5.png
    Greyscale

Sato et al. fail to disclose a liquid crystal display device, wherein an overlapping area of the source/drain [a source electrode SD2/drain electrode SD1] with respect to an active layer [a semiconductor layer SC] of each thin film transistor of the adjacent sub-pixels is substantially same.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as LI JUN et al. disclosed with an overlapping area of the source/drain with respect to an active layer of each thin film transistor of the adjacent sub-pixels being substantially same and claims 7-10 for capable of reducing fluctuations in brightness of pixels [0008] as Sato et al. taught.

Regard to claim 4, LI JUN et al. disclose the liquid crystal display device, wherein the adjacent sub-pixels are connected to different scan lines.  

Regard to claim 6, LI JUN et al. disclose the liquid crystal display device, wherein the two extending portions of the data line 621-1 and 621-2 have a symmetrical structure based on a symmetry axis, and the symmetry axis is parallel to the scan lines.  

a gate insulating layer PAS1 and 
an active layer SC laminated above the gate GL, 
a planarization layer PAS2/PAS3 covering the active layer, the source, and the drain, and 
an upper electrode [a counter electrode CT] disposed on the planarization layer, wherein the sub-pixel further comprises a lower electrode [a pixel electrode Px], and a portion of the drain is electrically connected to the lower electrode.  

Regard to claim 8, Sato et al. disclose the liquid crystal display device, wherein the upper electrode [a counter electrode CT] has a strip shape and is disposed corresponding to the lower electrode to form a fringe field switching electrode structure.  

Regard to claim 9, Sato et al. disclose the liquid crystal display device further comprising a color filter substrate 30, a liquid crystal layer 40, and a first alignment film ORI1 positioned between the upper electrode CT and the liquid crystal layer 40.  

Regard to claim 10, Sato et al. disclose the liquid crystal display device, wherein the sub-pixels comprise red sub-pixels, green sub-pixels, and blue sub-pixels [0036], or the plurality of sub-pixels comprise red sub-pixels, green sub-pixels, blue sub-pixels, and white sub-pixels.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871